Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Tandan, Reg. No. 37,014 on 27 July 2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A substrate-bound DNAzyme complex comprising a DNAzyme bound to a nucleic acid-based substrate, wherein:
i)    the DNAzyme comprises a pair of binding arms which hybridize to binding regions on the nucleic acid-based substrate, and a catalytic domain between the binding arms which catalyzes cleavage of the nucleic acid-based substrate, wherein the nucleotide sequence of the catalytic domain is selected from the nucleotide sequence of the catalytic domain of a DNAzyme selected from the group consisting of Ce13d, Lu12, Tm7, 17E, 10-23, 39E, GR5 and Cd16, and
ii) the nucleic acid-based substrate comprises a phosphorothioate-modified ribonucleotide DNAzyme cleavage site between the binding regions, wherein the catalytic phosphorothioate-modified ribonucleotide 
Claim 5.  (Currently Amended) A method of detecting the presence of a thiophilic metal in a sample, comprising:
i) incubating the sample with a substrate-bound DNAzyme complex comprising a DNAzyme bound to a labelled nucleic acid-based substrate, wherein the DNAzyme comprises a pair of binding arms which hybridize to binding regions on the nucleic acid-based substrate, and a catalytic domain between the binding arms which catalyzes cleavage of the nucleic acid-based substrate, wherein the nucleotide sequence of the catalytic domain is selected from the nucleotide sequence of the catalytic domain of a DNAzyme selected from the group consisting of Ce13d, Lu12, Tm7, 17E, 10-23, 39E, GR5 and Cd16, and the labelled nucleic acid-based substrate comprises a phosphorothioate-modified ribonucleotide DNAzyme cleavage site between the binding regions, wherein the catalytic domain of the DNAzyme catalyzes cleavage of the phosphorothioate-modified ribonucleotide 
ii) conducting a separation step to separate labelled substrate cleavage product from the DNAzyme; and
iii) detecting the presence of the metal in the sample by detecting 
Claims 13-20.  (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bradley L. Sisson/Primary Examiner, Art Unit 1634